UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    March 31, 2020


FACULTY, ALUMNI, AND STUDENTS OPPOSED
TO RACIAL PREFERENCES,

                                        Plaintiff,
                                                                  OPINION AND ORDER
                       - against -
                                                                      18 Civ. 9184 (ER)
NEW YORK UNIVERSITY LAW REVIEW, NEW
YORK UNIVERSITY SCHOOL OF LAW, NEW
YORK UNIVERSITY, UNITED STATES OF
AMERICA, and BETSY DEVOS, in her official
capacity as U.S. Secretary of Education,

                                        Defendants.


Ramos, D.J.:

       Faculty, Alumni, and Students Opposed to Racial Preferences (“FASORP”), brings this

action for declaratory or injunctive relief pursuant to Title VI and Title IX, against New York

University Law Review (the “Law Review”), New York University School of Law (the “Law

School”), New York University (“NYU”) (collectively the “NYU Defendants”), United States of

America and Betsy DeVos (the “Federal Defendants,” and with the NYU Defendants,

“Defendants”). FASORP alleges that the NYU Defendants violated Title VI and Title IX by

considering sex and race in the Law Review’s selection of members and articles, and in NYU’s

faculty hiring. FASORP further alleges that the United States government, through the

Department of Education and its Secretary, Betsy DeVos, enabled this discrimination by

incorrectly interpreting Title VI and Title IX to issue regulations permitting consideration of race

and sex and by continuing to provide federal funding to NYU. The NYU Defendants and the

Federal Defendants move separately to dismiss this action. For reasons set forth below, their

motions to dismiss are GRANTED.
I.     BACKGROUND1

       A. Factual Background

       FASORP is an unincorporated nonprofit membership association organized under the

laws of Texas. Am. Compl. ¶ 3. NYU is located in New York, New York. Id. ¶ 4. The Law

Review is an academic journal edited and operated by students at the Law School. Id. ¶ 6. The

student editors of the Law Review select the articles that the Law Review will publish, as well as

the students who will serve as future members and editors of the Law Review. Id. ¶ 9. Until

recently, membership on the Law Review was reserved for students selected on the basis of their

grades and performance on a writing competition. Id. ¶ 10.

       In recent years, the Law Review has incorporated race and sex into its membership

selection policies. Id. ¶¶ 12–13. Among the fifty spots available on the Law Review each year,

fifteen students are selected solely based on their writing competition performance, another

fifteen are chosen solely on the basis of their first-year grades, and eight students are selected

based on a combination of both. Id. ¶ 13. The remaining twelve spots are set aside for selections

made by the Law Review’s Diversity Committee. Id. ¶ 14.

       To fill these twelve spots, the Law Review requires all applicants to submit personal

statements, which it evaluates in light of various factors including but not limited to race,

ethnicity, gender, sexual orientation, national origin, religion, socio-economic background,

ideological viewpoint, disability, and age. Id. ¶ 15. Applicants are instructed to clearly identify

and discuss any personal characteristics, background, unique experiences, or qualifications that

they would like the selection committee to aware of. Id. Applicants are also permitted to share

personal and professional information in a separate resume, on which they are instructed to not


1
 The following facts, drawn from the first amended complaint filed by FASORP (“Am. Compl.”), Doc. 39, are
accepted as true for the purpose of the instant motion and construed in the light most favorable to FASORP.

                                                       2
put their names and addresses. Id. ¶ 16. The Law Review allegedly uses these personal

statements and resumes to give preferential treatment to applicants who are women, racial

minorities, and members of the LGBTQ community. Id. ¶

       The Law Review has similarly incorporated race and sex into its selection of articles for

publication. Id. ¶ 17. In order to be published in the journal, authors are required to submit their

manuscripts through a web-based submission service called Scholastica. Id. ¶ 19. Scholastica, at

the Law Review’s request, invites potential authors to provide their demographic information

including their race, sexual orientation, and gender identity. Id. ¶ 20. For race, authors are

invited to check a box for either “Black or African American,” “Hispanic or Latino,” “American

Indian or Alaskan Native,” “Asian,” “Native Hawaiian or other Pacific Islander,” “White/Non-

Hispanic,” or “Other, please specify.” Id. ¶ 21. For sexual orientation, authors are invited to

select either “prefer not to answer,” “straight/heterosexual,” “gay,” “lesbian,” “bisexual,” or

“other.” Id. ¶ 22. For gender identity, authors may select either “prefer not to answer,” “male,”

“female,” “neither,” “both” or “genderqueer.” Id. ¶ 23.

       The Law Review states on its website that it is committed to, “publishing scholarship

written by authors from underrepresented backgrounds in the legal profession.” Id. ¶ 25. NYU

and the Law School allegedly permit these practices by the Law Review. Id. ¶ 26. The Law

School also allegedly discriminates on the basis of race and sex in its faculty hiring by favoring

female or minority faculty candidates over white males. Id. ¶ 27. The Department of Education

has interpreted Title VI and Title IX, in 34 C.F.R. § 106.3(b) and § 100.3(b)(6)(ii) respectively,

to permit universities to take affirmative action to “overcome the effects of conditions which

resulted in limited participation therein by persons” of a particular sex, race, color or national




                                                  3
origin, in absence of “a finding of discrimination” on those bases or prior discrimination. Id. ¶¶

27–28.

       B. Standing Pleadings2

       FASORP pleads that its members have standing to sue as individuals by alleging:

               Faculty members of FASORP who submit articles to the Law Review
                are being subjected to race and sex discrimination because the Law
                Review gives preference to articles written by women and racial
                minorities at the expense of articles written by FASORP members who
                are white or male. Id. ¶ 33.

               Members of FASORP who submit articles to the Law Review suffer a
                separate and distinct injury in fact from the journal’s membership-
                selection policies. Because the Law Review has subordinated academic
                merit to diversity considerations when selecting its members and
                editors, the articles that FASORP members submit to the Law Review
                are judged by less capable students—and these are the students who will
                ultimately make the career-altering decision of whether a professor’s
                article gets accepted for publication or rejected. Id. ¶ 34.

               Those who have their articles accepted by the journal must submit to a
                student-run editing process, and the Law Review’s use of race and sex
                preferences dilutes the quality of the students who edit an author’s
                piece. Id. ¶ 35.

               The members of FASORP include faculty members or legal scholars
                who have submitted articles to the Law Review in the past, and who
                intend to continue submitting their scholarship to the Law Review in the
                future, and who will face discrimination on account of their race, sex,
                sexual orientation, or gender identity unless the Law Review is enjoined
                from enforcing its discriminatory article-selection policies. Id. ¶ 42.

               The members of FASORP include faculty members or legal scholars
                who have submitted articles to the Law Review in the past, and who
                intend to continue submitting their scholarship to the Law Review in the
                future, and who will have their submissions judged and evaluated by
                less capable students who made law review because of diversity criteria,


2
 FASORP also alleges that its members who are alumni of the Law Review suffer from a “dilution” of, or
diminished prestige of the “law-review credential,” and that FASORP members who are current students at NYU
will either be denied an equal opportunity to compete for membership, or have their law review membership be
“tainted.” Id. ¶¶ 35–39. However, FASORP does not allege that there are any actual FASORP member who are
alumni of the Law Review or current students at NYU.

                                                       4
              and who leapfrogged students with better grades and writing-
              competition scores. Id. ¶ 43.

             The members of FASORP include individuals who have sought and
              applied for entry-level or lateral teaching positions at the Law School
              and intend to do so again in the future, or remain potential candidates
              for visiting professorships and lateral faculty appointments without any
              need to formally apply, and who face or will face discrimination on
              account of their race and sex unless NYU is enjoined from using race
              and sex preferences in its faculty hiring. Id. ¶ 45.

II.    PROCEDURAL HISTORY

       FASORP commenced the action on October 7, 2018. Doc. 1. On December 28, 2018, the

NYU Defendants filed a letter for a pre-motion conference for leave to file a motion to dismiss.

Doc. 31. On January 3, 2019, the Court held a pre-motion conference at which it granted

FASORP leave to file an amended complaint and the NYU Defendants leave to file a motion to

dismiss the amended complaint. On February 28, 2019, FASORP filed the amended complaint.

Doc. 39. On March 21, 2019, the NYU Defendants filed their motion to dismiss. Doc. 41. On

May 9, 2019, the Federal Defendants filed a motion to dismiss. Doc. 52. Both sets of

defendants move pursuant to Federal Rule of Civil Procedure 12(b)(1) and 12 (b)(6) and allege

that FASORP either lacks standing or fails to state a claim.

III.   LEGAL STANDARD

       A. Motion to Dismiss under Rule 12 (b)(1)

       “Determining the existence of subject matter jurisdiction is a threshold inquiry and a claim

is properly dismissed for lack of subjection matter jurisdiction under Rule 12(b)(1) when the

district court lacks the statutory or constitutional power to adjudicate it.” Morrison v. Nat’s

Austl. Bank Ltd., 547 F.3d 167, 170 (2d Cir. 2008) (internal citation and quotation marks

omitted). “Because standing is challenged on the basis of the pleadings, [the Court] accept[s] as

true all material allegations of the complaint, and must construe the complaint in favor of the

                                                 5
[plaintiff].” Connecticut v. Physicians Health Servs. Of Conn., Inc., 287 F.3d 110, 114 (2d Cir.

2002) (citation and internal quotation marks omitted). However, the burden remains on the

plaintiff, as the party invoking federal jurisdiction, to establish its standing as the proper party to

bring an action. Selevan v. N.Y. Thruway Auth., 584 F.3d 82, 89 (2d Cir. 2009) (citation

omitted); see also FW/PBS, Inc. v. City Of Dallas, 493 U.S. 215, 231 (1990) (“It is a long-settled

principle that standing cannot be inferred argumentatively from averments in the pleadings, but

rather must affirmatively appear in the record,” and if the plaintiff fails to “clearly [] allege facts

demonstrating that he is a proper party to invoke judicial resolution of the dispute,” he does not

have standing under Article III) (internal citations and quotation marks omitted).

        B. Motion to Dismiss under Rule 12(b)(6)

        When ruling on a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept all

factual allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s

favor. Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014). The Court is not required to credit

“mere conclusory statements” or “[t]hreadbare recitals of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). “To survive a motion to dismiss, a complaint must contain sufficient factual matter . . .

to ‘state a claim to relief that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at

570).

        A claim is facially plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (citing Twombly, 550 U.S. at 556). More specifically, the plaintiff must allege sufficient facts

to show “more than a sheer possibility that a defendant has acted unlawfully.” Id. If the plaintiff




                                                   6
has not “nudged [her] claims across the line from conceivable to plausible, [the] complaint must

be dismissed.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 680.

       C. Associational Standing

       An association may assert standing to sue on behalf of its members when: “(a) its

members would otherwise have standing to sue in their own right; (b) the interests it seeks to

protect are germane to the organization’s purpose; and (c) neither the claim asserted nor the

relief requested requires the participation of individual members in the lawsuit.” Hunt v.

Washington State Apple Advertising Comm’n, 432 U.S. 333, 343 (1977). It is well established

that the first prong of the Hunt test is “grounded in Article III as an element of the constitutional

case or controversy requirement” and that inclusion of at least one member with standing to

individually bring the claim forwarded by the association is “an Article III necessity for the

association’s representative suit.” See United Food & Commercial Workers Union Local 751 v.

Brown Group, Inc., 517 U.S. 544, 544–45 (1996).

       To establish the first prong of the Hunt test, the association bears the burden to show: (1)

one or more of its members have suffered an injury in fact, that is concrete, particularized, and

actual and imminent as opposed to conjectural or hypothetical; (2) the injury is fairly traceable to

the challenged action; and (3) it is likely that the injury will be redressed by a ruling in favor of

the association. See Bldg. & Constr. Trades Council & Vicinity v. Downtown Dev., Inc., 448

F.3d 138, 145 (2d Cir. 2006) (internal citations and quotation marks omitted). A “particularized

injury” is one that impacts the injured member in a “personal and individual way.” LaFleur v.

Whitman, 300 F.3d 256, 269 (2d Cir. 2002) (internal citation and quotation marks omitted).

       In an action for injunctive or declaratory relief, a plaintiff’s allegations of past injury are

insufficient to establish standing, instead, the plaintiff must show a likelihood of future harm,



                                                   7
which is “a real and immediate threat of repeated injury.” City of Los Angeles v. Lyons, 461 U.S.

95, 102 (1983); see also McCormick ex rel. McCormick v. Sch. Dist. Of Mamaroneck, 370 F.3d

275, 284 (2d Cir. 2004). The Supreme Court has stressed that the threatened injury must be

“certainly impending,” or there is a “substantial risk” that the harm will occur, and that

“allegations of possible future injury are not sufficient.” Clapper v. Amnesty Int’l USA, 568 U.S.

398, 409, 414 n.5 (2013) (internal quotation marks and citations omitted). The “injury in fact”

standing inquiry is particularly rigorous in an action like this, where the plaintiff seeks to compel

an executive agency to follow certain laws. Robinson v. Sessions, 721 Fed. App’x 20, 23 (2d

Cir. 2018) (internal citations omitted).

IV.       DISCUSSION

          Defendants assert that FASORP lacks Article III associational standing in the instant

action because the amended complaint fails to specifically identify at least one injured FASORP

member with standing to sue individually. Defendants further contend that FASORP has not

alleged a concrete and particularized injury, or a real and immediate threat of repeated injury. In

response, FASORP contends that it needs not identify its injured members by name. It furthers

contends that it has adequately alleged both a concrete and particularized injury and future

injury.

          A. Associational Standing

          Preliminarily, both the NYU Defendants and the Federal Defendants point to Summers v.

Earth Island Inst., 555 U.S. 488, 498–99 (2009), and Draper v. Healey, 827 F.3d 1, 3 (1st Cir.

2016), for the proposition that an association must identify at least one member with standing to

sue with specific allegations, if not by name. In response, FASORP cites Bldg. & Constr. Trades

Council for the proposition that an association need not provide names to allege standing at the



                                                   8
pleading stage and avers that Summers was not decided at the pleading stage. Bldg. & Constr.

Trades Council, 448 F.3d at 145 (finding no authority for the proposition that an association

must name names in a complaint to properly allege standing at the pleading stage) (internal

quotation marks omitted). The Supreme Court clarified in Summers, which was decided three

years after Bldg. & Constr. Trades Council, that a plaintiff organization must at minimum, allege

specifically that one or more identified member has suffered or would suffer harm. 555 U.S. at

498.

       Additionally, courts within this Circuit and the First Circuit have relied on Summers in

support of their standing inquiries at the motion to dismiss stage. See Art & Antique Dealers

League of America, Inc. v. Seggos, 18 Civ. 2504(LGS), 2019 WL 416330, at *2–3 (S.D.N.Y. Feb

1, 2019) (citing Summers to require a plaintiff association to make specific allegations

establishing at least one injured member at the pleading stage); see also Draper, 827 F.3d at 3

(citing Summers in requiring the plaintiff association to identify at minimum one injured member

specifically at the pleading stage); see also Residents & Families United to Save Our Adult

Homes v. Zucker, No. 16CV1683NGGRER, 2018 WL 1175152, at *6 (E.D.N.Y. Mar. 6, 2018),

appeal withdrawn, No. 18-1078, 2018 WL 3454963 (2d Cir. July 9, 2018) (interpreting Summers

at the pleading stage to require that “a plaintiff must name the members of an organization who

were injured”).

       Here, the Court need not decide whether Summers mandates that a plaintiff association

must use the actual name of one of its injured members at the pleading stage, because it is clear

that a plaintiff association must at minimum, identify one injured member with specific

allegations, which FASORP fails to do. Seggos, 2019 WL 416330, at *2. An association’s

“self-description of the activities of its members” will not do. Id. (quoting Summers).



                                                 9
FASORP’s general descriptions of its own faculty members who have submitted articles to the

Law Review in the past, are the type of pleadings that were explicitly rejected in Summers. This

alone requires dismissal on the basis that FASORP inadequately pleads associational standing.

        In addition, as explained in further detail below, FASORP’s allegations also fall short of

pleading either a concrete and particularized injury, or a real and immediate threat of repetition

of that injury.

       B. Injury in Fact

       Defendants contend, and this Court agrees, that FASORP’s allegations regarding the Law

Review’s membership and articles selection processes, and faculty hiring by NYU fail to show a

concrete and particularized injury.

       First, the NYU Defendants contend that FASORP’s faculty members have suffered no

injury in fact from the Law Review’s membership and articles selection process because there is

no legally protected interest in having one’s academic work evaluated by the most “capable”

students. NYU Defendants’ Mem. in Supp. of Mot. to Dismiss (“NYU’s Mem.”), Doc. 42 at 9. 3

Additionally, the Federal Defendants contend that FASORP has not alleged an injury in fact

because it does not allege any member whose article was actually rejected by the Law Review,

or whose application for a faculty position at NYU was actually denied. The Federal

Defendants’ Mem. in Supp. of Mot. to Dismiss (“Fed’s Mem.”), Doc. 53 at 20–21.

       In response, FASORP makes two arguments. First, FASORP analogizes the alleged

injury here to that alleged in Powers v. Ohio, 499 U.S. 400 (1991), where the Supreme Court

held that a criminal defendant could contest raced-based exclusions of jurors through preemptory

challenges, whether or not the defendant and the excluded jurors share the same race. Pl.’s Opp.


3
  The NYU Defendants also argue that FASORP’s notion that minority and female students are inferior members of
the Law Review is offensive and unsupported.

                                                      10
Mem. at 8–10. Extrapolating from Powers, FASORP avers that its faculty members have a

legally protected interest to have their articles judged by a law review whose membership-

selection process complies with Title VI and Title IX, just like a criminal defendant’s legally

protected interest in having the charges against him evaluated by a jury chosen without raced-

based exclusions. Id. Second, FASORP argues, primarily relying on Northeastern Fla. Chapter,

Associated Gen. Contractors of America v. Jacksonville, Fla., 508 U.S. 656 (1993), that the

injury here flows not from the rejection of an article submission or a faculty position application,

but from being subject to discriminatory treatment. Pl.’s Resp. in Opp. to Mot. to Dismiss (“Pl.’s

Resp.”), Doc. 55 at 1–3.

       FASORP’s arguments miss the mark. First, unlike a criminal defendant’s constitutional

right to a fair trial and hence a fairly selected jury, there is no legal right to have one’s article

reviewed or published by a student-run academic law journal. FASORP has cited no legal

authority for such a proposition, and the Court is aware of none. Reliance on Jacksonville does

not cure this defect, because FASORP has not alleged a “government erected barrier.” See

Comer v. Cisneros, 37 F.3d 775, 793 (2d Cir. 1994) (interpreting Jacksonville to require

allegation of a government-erected barrier to establish standing). Indeed, all the allegedly

discriminatory policies here are implemented either by NYU, the Law School or the Law

Review, none of which are governmental entities. 4 Therefore, FASORP has not alleged an

injury in fact, that is “an invasion of a legally protected interest” that is concrete and

particularized. Jacksonville, 508 U.S. at 663.




4
 Regarding FASORP’s faculty hiring claim, nowhere in the amended complaint does FASORP allege any fact
about the hiring practice of the Law School. Instead, FASORP asserts in one conclusory sentence that “NYU Law
School, along with nearly every law school in the United States, discriminates on account of race and sex when
hiring its faculty.…” Am. Compl. ¶ 27.


                                                      11
        C. Likelihood of Future Harm

        FASORP’s allegations regarding the Law Review’s membership and article selection

process are similarly inadequate in pleading a real and immediate threat of repetition of that

injury.5 As recounted above, FASORP alleges that its faculty members “intend to continue to

submit articles” or intend to apply in the future, or remain potential candidates for faculty

positions at NYU. The Supreme Court has made clear in Clapper that a plaintiff must show

“concrete facts” showing a substantial risk of harm and cannot rely on speculation about “the

unfettered choices made by independent actors not before the court.” 568 U.S. at 414 n.5.

        Even taking every reasonable inference in FASORP’s favor, the amended complaint

shows that FASORP’s alleged threatened injury–being subject to discriminatory treatment–

would only take place if: (1) a faculty member of FASORP authors a legal article at some point

in the future; (2) that member submits that article to the Law Review; (3) the Law Review

members are indeed composed of students that had chosen to identify their race and gender as

noteworthy characteristics in their personal statements or resumes, and had received preferential

treatments as a result thereof; (4) those students are “less capable” than students selected only on

the basis of grades and other diversity factors; (5) the faculty member of FASORP volunteers his

race and gender information, which the Law Review then uses to either give less weight to or

reject his article; and (5) if those articles are accepted for publication, the Law Review would

staff those “less capable” students as editors on those articles. Such a “highly attenuated chain of

possibilities” cannot support standing, as a plaintiff cannot “manufacture standing merely by

inflicting harm on [its] fear of hypothetical future harm that is not certainly impending.”


5
  As aforementioned, the amended complaint only contains a conclusory statement by FASORP concerning its
faculty hiring claim. FASORP cannot rely solely on conclusory allegations of injury for its faculty hiring claim,
even at the pleading stage. Baur v. Veneman, 352 F.3d 625, 636–37 (2d Cir. 2003) (“a plaintiff cannot rely solely on
conclusory allegations of injury or ask the court to draw unwarranted inferences in order to find standing”).

                                                        12
Clapper, 568 U.S. at 410, 415. Failure to adequately plead this element alone dooms FASORP’s

action for declaratory and injunctive relief.

       D. Failure to State a Claim

       In any event, even if the Court were to accept FASORP’s standing allegations as

sufficient, the amended complaint would still be dismissed for failure to state a claim. 6 To that

end, Judge Sorokin’s reasoning in finding that FASORP fails to state a claim in Faculty, Alumni,

& Students Opposed to Racial Preferences v. Harvard Law Review Assoc., No. 18 Civ. 12105,

2019 WL 3754023, at *8–9 (D. Mass. Aug. 8, 2019), is persuasive.

       Standing deficiencies aside, FASORP fails to state a claim against NYU because: (1)

FASORP does not allege, as a threshold requirement for its faculty hiring claim, that the federal

funds received by NYU are primarily intended to provide employment; (2) FASORP fails to

proffer any factual allegation describing the Law Review’s article-selection process other than

alleging that the Law Review receives background information of the authors and asserting in a

conclusory way that the process is discriminatory, which is fatal to its article selection claim; (3)

FASORP’s factual allegations regarding the membership selection claim acknowledge that

student applicants have discretion to highlight, if at all, personal characteristics including

ideological viewpoint, socio-economic background and many other factors aside from race, sex

and sexual orientation; and (4) that the amended complaint is devoid of factual allegations about

the membership selection process by the Law Review, thereby unable to transform the facially

holistic process into a functional equivalent of an unlawful quota or set-aside program. Harvard

Law Review, 2019 WL 3754023, at *8–10.


6
 The NYU Defendants contend in their motion to dismiss that the Law School and the Law Review be dismissed as
named defendants in this action pursuant to Fed. R. Civ. P. 4(m), on the basis that they are not legal entities
amenable to service of process. Pl.’s Opp. Mem. at 24 n. 15. FASORP does not object. Id.


                                                      13
       In addition, the Federal Defendants contend in their motion to dismiss, and FASORP

concedes in its response, that FASORP does not have a cause of action to sue the Federal

Defendants pursuant to the Administrative Procedures Act, Title VI and Title IX. See Fed’s

Mem. at 6–15; see also Pl.’s Resp. at 13–14. However, FASORP urges this Court to address its

potential claim under Ex parte Young against Betsy DeVos as the Secretary of the Department of

Education, which it raises for the first time in its opposition brief to the Federal Defendants’

motion to dismiss. Ex parte Young, 209 U.S. 123 (1908); Pl.’s Resp. at 8. Indeed, nowhere in

the amended complaint does FASORP even allude to the possibility of an Ex parte Young claim,

whereas the amended complaint specifically identifies Title VI, Title IX and the Administrative

Procedures Act as the legal bases for FASORP’s claims against the Federal Defendants. It is

well established in this district that a plaintiff cannot amend his pleadings in his opposition

briefs. O’Brien v. Nat’l Prop. Analysts Partners, 719 F. Supp. 222, 229 (S.D.N.Y. 1989) (“[I]t is

axiomatic that the [amended] complaint cannot be amended by the briefs in opposition to a

motion to dismiss.”). Therefore, FASORP has failed to state a claim either against the NYU

Defendants, or against the Federal Defendants.

V.     AMENDMENT

       The NYU Defendants urge this court to dismiss the instant action with prejudice on the

basis that FASORP has been on notice of the defects in its pleadings since the January 3, 2019

pre-motion conference. However, the Second Circuit, in Loreley Financing (Jersey) No. 3 Ltd.

v. Wells Fargo Securities, LLC, 797 F.3d 160 (2d Cir. 2015), reaffirmed the “liberal spirit” of

amendment under Federal Rule of Civil Procedure 15 and counseled strongly against the

dismissal of claims with prejudice prior to “the benefit of a ruling” that highlights “the precise

defects” of those claims. Id. at 190–91 (quoting Williams v. Citigroup Inc., 659 F.3d 208, 212–



                                                 14
13 (2d Cir. 2011) (per curiam)). Here, while FASORP has previously been given leave to amend

the original complaint, this is the Court’s first opportunity to highlight the precise defects of its

pleadings, and it is not yet apparent that any further opportunity to amend would be futile.

Therefore, the instant action is dismissed without prejudice and FASORP is permitted, if it

wishes, to file a second amended complaint.

VI.    CONCLUSION

       For the reasons set forth above, Defendants’ motions to dismiss are GRANTED without

prejudice. If FASORP wishes to file a second amended complaint, it must do so by April 21,

2020. The Clerk of the Court is respectfully directed to terminate the motions, Docs. 41 and 52.

       It is SO ORDERED.

Dated: March 31, 2020
       New York, New York



                                                               _____________________
                                                               Edgardo Ramos, U.S.D.J.




                                                  15
